Citation Nr: 0818237	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma




THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include secondary to a service-connected 
disability and as due to herbicide exposure.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from April 1965 to April 1968.  

By rating actions in August 1995 and February 1996, the RO, 
in part, denied service connection for a stomach condition 
diagnosed as possible radiation enteritis.  The veteran was 
notified of this decision and did not appeal.  

By rating action in September 2002, the RO, in part, found 
that new and material evidence had not been received to 
reopen the veteran's claim.  The Board of Veterans' Appeals 
(Board) remanded the appeal for additional development in 
November 2004.  

In November 2005, the Board, in part, reopened the veteran's 
claim and remanded the appeal for additional development.  In 
August 2006, the Board again remanded the appeal for 
additional development, to include consideration of 
additional inextricably intertwined issues.  In the latter 
remand, it was noted that the veteran's gastrointestinal 
problems had been variously diagnosed and that he now claimed 
his problems may be secondary to his service-connected post-
traumatic stress disorder (PTSD) or due to herbicide 
exposure.  In October 2007, the RO denied service connection 
for a gastrointestinal disorder, including secondary to right 
testicle carcinoma, PTSD, and as due to herbicide exposure.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A gastrointestinal disorder was not present in service or 
until many years after service and there is no competent 
evidence that any current gastrointestinal disorder is 
causally or etiologically related to, or aggravated by a 
service-connected disability, or due to herbicide exposure.  



CONCLUSION OF LAW

The veteran does not have a gastrointestinal disorder due to 
disease or injury which was incurred in or aggravated by 
service, may not be presumed to have been incurred or 
aggravated therein, nor is any current gastrointestinal 
disorder proximately due to or aggravated by a service-
connected disability, including PTSD or right testicle 
carcinoma.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
gastrointestinal disorder, including secondary to a service-
connected disability or due to herbicide exposure, any 
questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in December 2004 and September 
2006, fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in June and December 2005 and October 2007.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, No. 
2007-7130 WL 2694606 (Fed. Cir. Sept 17, 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which is related to a service-
connected disability; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, 
recently (effective October 10, 2006) 38 C.F.R. § 3.310 was 
revised in order to more thoroughly reflect the holding in 
Allen, that secondary service connection is available for 
chronic aggravation of a nonservice-connected disorder.  
Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The Board notes that 
38 C.F.R. § 3.310 was revised during the pendency of the 
appeal.  However, since VA has been complying with Allen 
since 1995, and that the revision to § 3.310 was made to 
reflect the holding in Allen, the aforementioned regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The veteran does not claim nor do the service medical records 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any stomach or gastrointestinal problems in 
service or until many years after service separation.  Rather 
the veteran believes that his current gastrointestinal 
problems are related to, or a residual of his right 
testicular cancer, including claimed radiation treatment in 
service; due to herbicide exposure or, in the alternative, 
related to his service-connected PTSD.  

The service medical records showed that the veteran was 
hospitalized in July 1966 with a one-month history of right 
testicular swelling without any known history of trauma or 
gynecomastia.  An orchiectomy with high ligation of the cord 
revealed embryonal cell carcinoma of the right testicle, and 
the veteran underwent retroperitoneal lymphadenectomy without 
complication.  Post-operatively, the veteran developed 
septicemia secondary to Aerobacter, which resolved with 
medication.  The diagnoses included right testicular tumor 
and embryonal cell carcinoma of the right testicle with post-
operative septicemia of unknown etiology.  The veteran 
remained hospitalized until September 30, 1966, and was 
placed on convalescence leave until October 30, 1966, at 
which time the wound was well healed and he was asymptomatic.  
The service medical records showed no further complaints or 
pertinent abnormalities referable to the right testicle area 
or any gastrointestinal complaints or abnormalities.  On a 
Report of Medical History for separation from service in 
March 1968, the veteran specifically denied any stomach 
problems or indigestion, and no pertinent abnormalities were 
noted on examination at that time.  

The veteran made no mention of any gastrointestinal problems 
on his original application for VA compensation benefits 
received in May 1968, or when examined by VA in October 1969, 
and no pertinent abnormalities were noted on examination at 
that time.  

A private medical report, dated in November 1978, noted the 
veteran's history of right testicle cancer surgery in 
service, and indicated that he denied any current 
gastrointestinal problems.  At that time, the veteran 
reported that he did not know if he had any radiation 
treatment in service.  

The first reported complaint of any stomach problem was noted 
on a private treatment note in December 1987.  At that time 
the veteran complained of some epigastric discomfort.  A 
private hospital report, dated in February 1988, noted a 
history of testicle carcinoma with previous radiation 
treatment and laparotomy 16 years earlier.  Subsequent 
records showed that the veteran complained of and was treated 
for vague gastrointestinal disturbances with no specific 
organic basis identified.  A private report in March 1990, 
indicated that a GI series revealed a small colon polyp but 
was otherwise unremarkable.  The report indicated other 
studies including an esophagogastroduodenoscopy (EGD), small 
bowel follow-through, colonoscopy, and a CT scan all failed 
to reveal any recurrent tumor or secondary primary.  The 
report indicated possible gastritis and possible bacterial 
overgrowth.  (See Dr. T. D. Schiller March 1990 letter).  

A private endoscopy report in March 1991 revealed a solitary 
colon polyp and abdominal distention, probably secondary to 
acid peptic disease.  The assessment on a subsequent 
endoscopy report by Dr. Schiller in May 1992, was possible 
radiation enteritis.  In a letter dated in May 1992, Dr. 
Schiller reported that there was some mild irritation in the 
lining of the small bowel which might be causing some of the 
veteran's symptoms, which he suspected was due to previous 
radiation treatment.  Additional private medical records 
showed a diagnoses of left lower quadrant pain secondary to 
left epididymitis or UT.  (See August 2002 letter from Dr. W. 
E. Baumann).  

When examined by VA in March 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported that he first developed gastrointestinal symptoms 
about 12 years earlier and that all subsequent diagnostic 
studies failed to reveal any evidence of a recurrence of 
cancer or any etiological cause of his symptoms.  The veteran 
also reported that he developed and was treated with 
medications for Helicobacter pylori by VA three or four years 
earlier.  He said that his symptoms had improved somewhat 
since, though he continued to have some gastrointestinal 
problems.  The diagnoses on VA examination included peptic 
ulcer disease.  The examiner commented that the veteran 
denied, and that the service medical records confirmed, that 
there were no gastrointestinal symptoms in service or until 
many years after service.  The examiner indicated that 
testicular cancer does not ordinarily cause gastrointestinal 
symptoms when it is not metastatic or recurrent, and that a 
review of the claims file did not show any recurrence of the 
veteran's cancer at anytime since service.  She opined, 
therefore, that there was no relationship between the 
veteran's testicular cancer and his current gastrointestinal 
problems.  She also opined that the veteran's current 
gastrointestinal problems were not related to or aggravated 
by his service-connected PTSD.  She noted that the veteran's 
current problem, peptic ulcer disease, has been shown to be 
caused by a bacterium, Helicobacter pylori, as opposed to 
being caused or aggravation by stress or anxiety.  

Analysis

In this case, the only favorable evidence supporting the 
veteran's claim that his current gastrointestinal problems 
are related to radiation exposure from medical treatment in 
service are several private medical statements to the effect 
that his gastrointestinal problems "could be" related to 
radiation enteritis from treatment in service.  It is readily 
apparent that the private opinions were based on the 
veteran's self-described medical history and not on any 
objective evidence of record.  The physicians did not offer 
any explanation or analysis, or point to any specific 
findings to support their opinions.  Moreover, the service 
medical records clearly and unambiguously showed that the 
veteran was never treated with radiation in service.  The 
service medical records currently constituted in the file 
includes the surgical report, all laboratory and diagnostic 
studies, and all daily treatment records for the veteran's 
testicular cancer in service.  The records do not show or 
otherwise suggest that he received any radiation treatment 
for his testicular cancer during service.  The Court has held 
that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999); (See also, Miler v. West. 11 Vet. 
App. 345, 348 (1998), (a bare conclusion, even when reached 
by a health care professional, is not probative without a 
factual predicate in the record.); Black v. Brown, 5 Vet. 
App. 458 (1993, (medical opinion is inadequate when it is 
unsupported by clinical evidence.)).  

Further, as there is no competent evidence which shows that 
the veteran was exposed to ionizing radiation in service, the 
Board finds no rational basis for any further analysis of the 
claim under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. §§ 3.309(d)(2) or 3.311.  

With regard to the claim of service connection for a 
gastrointestinal disorder based on presumptive diseases due 
to herbicide exposure, the law is clear that only those 
disabilities listed in 38 C.F.R. § 3.309(e), will be 
considered to have been incurred in service.  Here, the 
gastrointestinal disorder for which the veteran seeks service 
connection, peptic ulcer disease and/or enteritis, is not one 
for which presumptive service connection may be granted.  
Thus, presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

As noted above, the veteran's service medical records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any stomach or gastrointestinal 
problems, including peptic ulcer disease or enteritis, in 
service or until many years after his discharge from service.  
Moreover, after reviewing all the evidence of record, a VA 
examiner opined, in essence, that the veteran's current 
gastrointestinal problems were not present in service; was 
not related to his testicular cancer in service, and was not 
caused or aggravated by stress or anxiety related to his 
service-connected PTSD.  Further, the veteran has not 
provided any credible evidence to refute this opinion.  

As to the question of whether the veteran's current 
gastrointestinal problems are aggravated by the service-
connected PTSD, there is no objective evidence of any 
permanent increase in the severity of the underlying disease 
process and no persuasive objective evidence that the current 
gastrointestinal problems are not due to the natural 
progression of the disease process.  Unless the underlying 
condition, as contrasted to symptoms, is worsened, 
aggravation may not be conceded.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran believes that current gastrointestinal problems are 
related to service or to his service-connected status post 
right testicular cancer or PTSD, he is not competent to offer 
an opinion as to medical causation or etiology.  Epps v. 
Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and to assess the credibility 
of the evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and that it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.  

The Board finds the VA opinion persuasive, as it was based on 
a thorough review of the file, including the favorable 
opinions.  The opinion included a detailed discussion of all 
relevant facts and offered a rational and plausible 
explanation for concluding that the veteran's current 
gastrointestinal problems were not related in any way to 
service or to a service-connected disability.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  

Inasmuch as there is no evidence of any gastrointestinal 
symptoms or disorder in service or until many years 
thereafter, and no probative evidence relating any current 
gastrointestinal disorder to service, the Board finds that 
there is no basis for a favorable disposition of the 
veteran's appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for a gastrointestinal disorder, to 
include as secondary to a service-connected disability and as 
due to herbicide exposure, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


